COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 JJW, L.L.C.,                                                  No. 08-16-00051-CV
                                                 §
                        Appellant,                                 Appeal from
                                                 §
 v.                                                            205th District Court
                                                 §
 ANTONIO AGUIRRE,                                          of Culberson County, Texas
                                                 §
                        Appellee.                                  (TC # 5291)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court are motions by both Appellant and Appellee requesting that we

dismiss the appeal because the trial court has granted a motion for new trial. We grant the

motions and dismiss the appeal as moot.

       It is well established that a court is prohibited from deciding moot controversies.

National Collegiate Athletic Association v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). A case is moot

if a justiciable controversy ceases to exist at any stage of the legal proceedings, including the

appeal. In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005). The trial court’s

order granting the motion for new trial has rendered this appeal moot. Consequently, we grant

the motions and dismiss the appeal for want of jurisdiction. The District Clerk’s request for an

extension of time to file the record is denied as moot.


July 6, 2016
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.